DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 Response to Amendment
The amendment filed 06/21/2022 has been entered. Applicant has amended claim 1. Claims1, 4-10, 12 and 14-18 are currently pending in the instant application. Claims 2, 3, 11, and 13 remain canceled.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 06/21/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see pages 8-11, filed 06/21/2022, with respect to the rejection(s) of claim(s) and 12, 14, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Hipp (US 5,707,340) in view of Ohno (US2020/0084344). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detachment mechanism”, and “fixing means” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 14, and 15 are objected to because of the following informalities:  
Claim 1 recites “when an endoscope is coupled”. The examiner believes “when the endoscope is coupled” are the correct words to use here.
Claim 14 recites “when an endoscope is coupled”. The examiner believes “when the endoscope is coupled” are the correct words to use here.
Claim 15 recites “the method for decoupling an endoscope from an endoscope coupler”. The examiner believes “the method for decoupling the endoscope from the endoscope coupler” are the correct words to use here. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detachment mechanism” in claims 4, 12, 14, 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “fixing means” in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the detachment mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the support" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the endoscope coupler" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the securement".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the direction toward the proximal end".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the camera".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the direction toward the proximal end". There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the circumferential direction". There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the securement". There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the direction toward the proximal end". There is insufficient antecedent basis for this limitation in the claim.
Claim 17-18 are similarly rejected by virtue of their dependency upon claim 16.
Claim limitation “detachment mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the specification states what the detachment mechanism does in [0014]- [0015], [0018]- [0019], [0022], and [0025], the specification does not state what the detachment mechanism actually is. The detachment mechanism is not seen in the drawings. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Patent No. 5,707,340 to Hipp et al. (hereinafter "Hipp") in view of U.S. Publication No. 2020/0084344 to Ohno.
Regarding claim 12, Hipp discloses a method for coupling an endoscope with a camera, comprising:
	providing: 
		a proximal end of the endoscope coupler for disposition of the endoscope coupler on the camera (See Examiner’s annotated Fig. 12), with a camera securement region (Fig. 12; See Col. 5, lines 33-44-Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner. It can be clearly seen that the main body 2 in the region of the latching-clamping device is identical with that of the main body of the insert funnel) and with an endoscope head-receiving region for at least partial reception of an endoscope head when an endoscope is coupled with the camera (See Examiner’s annotated Fig. 12), 				wherein the endoscope head-receiving region is accessible across an access of the endoscope head from a direction of a distal end of the endoscope coupler (Fig. 12), and with an endoscope-fixing mechanism for the securement of the endoscope on the endoscope coupler (Fig. 1 - rocker levers 3), 			
		wherein the endoscope-fixing mechanism comprises at least one movably supported jaw loaded with a spring force (Fig. 3 – rocker lever 3) such that at least one region of the jaw is pressed into the access and blocks the access (Col. 2, lines 36-59- three levers symmetrical to the central recess, jutting into the recess; the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope and then either grip behind the ocular funnel or with insert funnel endoscopes), 
		wherein at least the region of the jaw projecting into the access is formed such that a distal section of the region of the jaw tapers in the direction toward the distal end of the endoscope coupler (Fig. 3 – rocker lever 3) such that a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force (the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope); 
		wherein the endoscope coupler comprises a detachment mechanism upon actuation of which the regions of the jaw projecting into the access are movable out of the access (Col. 5, lines 27-32- For releasing the endoscope, the clamping ring 5 is rotated clockwise in its home position, in which it is noticably latched by the spring force impinging on the latching balls 13. The endoscope 28 can then be pulled out); and 	
	securing the endoscope coupler on the camera (Fig. 12; Col. 5 lines 39-41- Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner); 
	securing the endoscope head of the endoscope on the endoscope coupler (Fig. 12; Col. 5 lines 39-41- Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner), 
	wherein the coupling of the endoscope head to the endoscope coupler is carried out by merely exerting pressure (Col. 2 lines 27-30 -Moreover the latching and fastening must be effected in a simple manner with a minimum use of force).

    PNG
    media_image1.png
    547
    582
    media_image1.png
    Greyscale

Hipp does not expressly teach 	
		wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced; 
However, Ohno teaches of an analogous endoscopic device wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced ([0042]- In a state where connection between the endoscope 2 and the camera head 5 is locked, as illustrated in FIGS. 2 to 5, the spring 523 is in a reduced state).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Hipp to utilize a detachment mechanism structured that upon actuation, the spring force that loads the jaw is reduced, as taught by Ohno.  It would have been advantageous to make the combination so that the endoscope may be detached from the camera head ([0054] of Ohno).
Regarding claim 14, Hipp discloses a method for decoupling an endoscope from an endoscope coupler comprising: 
	providing: 
		a proximal end of the endoscope coupler for disposition of the endoscope coupler on the camera (See Examiner’s annotated Fig. 12), with a camera securement region (Fig. 12; See Col. 5, lines 33-44-Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner. It can be clearly seen that the main body 2 in the region of the latching-clamping device is identical with that of the main body of the insert funnel) and with an endoscope head-receiving region for at least partial reception of an endoscope head when an endoscope is coupled with the camera (See Examiner’s annotated Fig. 12), 
		wherein the endoscope head-receiving region is accessible across an access of the endoscope head from a direction of a distal end of the endoscope coupler (Fig. 12), and with an endoscope-fixing mechanism for the securement of the endoscope on the endoscope coupler (Fig. 1 - rocker levers 3), 			
		wherein the endoscope-fixing mechanism comprises at least one movably supported jaw loaded with a spring force such that at least one region of the jaw is pressed into the access and blocks the access (Fig. 1 - rocker levers 3; Col. 2, lines 36-59- three levers symmetrical to the central recess, jutting into the recess; the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope and then either grip behind the ocular funnel or with insert funnel endoscopes), 
		wherein at least the region of the jaw projecting into the access is formed such that a distal section of the region of the jaw tapers in the direction toward the distal end of the endoscope coupler (Fig. 3 – rocker lever 3) such that a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force (the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope); 
		wherein the endoscope coupler comprises a detachment mechanism upon actuation of which the regions of the jaw projecting into the access are movable out of the access(Col. 5, lines 27-32- For releasing the endoscope, the clamping ring 5 is rotated clockwise in its home position, in which it is noticably latched by the spring force impinging on the latching balls 13. The endoscope 28 can then be pulled out); and 
		actuating precisely one detachment mechanism which acts on all fixing means retaining the endoscope on the endoscope coupler (Col. 5, lines 27-32- For releasing the endoscope, the clamping ring 5 is rotated clockwise in its home position, in which it is noticably latched by the spring force impinging on the latching balls 13. The endoscope 28 can then be pulled out).

    PNG
    media_image1.png
    547
    582
    media_image1.png
    Greyscale

Hipp does not expressly teach wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced.
However, Ohno teaches of an analogous endoscopic device wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced ([0042]- In a state where connection between the endoscope 2 and the camera head 5 is locked, as illustrated in FIGS. 2 to 5, the spring 523 is in a reduced state).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Hipp to utilize a detachment mechanism structured that upon actuation, the spring force that loads the jaw is reduced, as taught by Ohno.  It would have been advantageous to make the combination so that the endoscope may be detached from the camera head ([0054] of Ohno).
The modified device of Hipp in view of Ohno will hereinafter be referred to as modified Hipp.
Regarding claim 15, modified Hipp teaches the method for decoupling an endoscope from an endoscope coupler as in Claim 14, and Hipp further discloses wherein the detachment mechanism is actuated through a rotational movement in the circumferential direction of the endoscope coupler (Col. 5, lines 27-32-For releasing the endoscope, the clamping ring 5 is rotated clockwise).
Regarding claim 16, Hipp discloses a camera with an endoscope coupler (Fig. 12; Col. 5, Lines 33-40- this device can be used for any appliance which can be connected to the endoscope, such as…a video camera), the endoscope coupler comprising: 
	providing a proximal end of the endoscope coupler for disposition of the endoscope coupler on the camera (See Examiner’s annotated Fig. 12), with a camera attachment (Fig. 12; See Col. 5, lines 33-44-Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner. It can be clearly seen that the main body 2 in the region of the latching-clamping device is identical with that of the main body of the insert funnel) and with an endoscope head-receiving region for at least partial reception of an endoscope head when an endoscope is coupled with the camera (See Examiner’s annotated Fig. 12), 
	wherein the endoscope head-receiving region is accessible across an access of the endoscope head from a direction of a distal end of the endoscope coupler (Fig. 12), and with an endoscope-fixing mechanism for the securement of the endoscope on the endoscope coupler (Fig. 3 – rocker lever 3), 
	wherein the endoscope-fixing mechanism comprises at least one movably supported jaw (Fig. 3 – rocker lever 3) loaded with a spring force such that at least one region of the jaw is pressed into the access and blocks the access (Col. 2, lines 36-59- three levers symmetrical to the central recess, jutting into the recess; the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope and then either grip behind the ocular funnel or with insert funnel endoscopes), 
	wherein at least the region of the jaw projecting into the access is formed such that a distal section of the region of the jaw tapers in the direction toward the distal end of the endoscope coupler (Fig. 3 – rocker lever 3) such that a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force (Col. 2, lines 36-59 - the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope); 
	wherein the endoscope coupler comprises a detachment mechanism upon actuation of which the regions of the jaw projecting into the access are movable out of the access (Col. 5, lines 27-32- For releasing the endoscope, the clamping ring 5 is rotated clockwise in its home position, in which it is noticably latched by the spring force impinging on the latching balls 13. The endoscope 28 can then be pulled out); 
	but Hipp does not expressly teach wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced.

    PNG
    media_image1.png
    547
    582
    media_image1.png
    Greyscale

However, Ohno teaches of an analogous endoscopic device wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced ([0042]- In a state where connection between the endoscope 2 and the camera head 5 is locked, as illustrated in FIGS. 2 to 5, the spring 523 is in a reduced state).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Hipp to utilize a detachment mechanism structured that upon actuation, the spring force that loads the jaw is reduced, as taught by Ohno. It would have been advantageous to make the combination so that the endoscope may be detached from the camera head ([0054] of Ohno).
The modified device of Hipp in view of Ohno will hereinafter be referred to as modified Hipp.
Regarding claim 17, modified Hipp teaches the camera as in Claim 16, and Hipp further discloses wherein the endoscope coupler is fixedly connected with the camera (Fig. 12).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,707,340 to Hipp et al. (hereinafter "Hipp") in view of U.S. Publication No. 2020/0084344 to Ohno et al. (hereinafter “Ohno”) and in further view of U.S. Publication No. 2007/0010707 to Leiner et al. (hereinafter “Leiner”).
Regarding claim 18, Hipp discloses the camera as in Claim 16, but neither Hipp nor Ohno expressly teach wherein a portion of an optical system of the camera is disposed on the endoscope coupler.
However, Leiner teaches of an analogous endoscopic device wherein a portion of an optical system of the camera is disposed on the endoscope coupler (Fig. 2 – lens cell 14 and three-element lens 16; see [0026]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Hipp to include a portion of an optical system of the camera is disposed on the endoscope coupler. It would have been advantageous to make the combination in order to connect video cameras and the like to the proximal end of an endoscope to display and record endoscopic images while performing surgical procedures or performing exploratory operations for diagnostic purposes ([0002 of Leiner).

Allowable Subject Matter
Claims 1, 5-8, and 10 are allowed.
Claims 4 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 25 U.S.C. 112(pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:
	The subject matter of the independent claims in the amendment submitted on 06/21/2022 could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the endoscope-fixing mechanism comprises at least one movably supported jaw loaded with a spring force such that at least one region of the jaw is pressed into the access and blocks the access prior to receiving an endoscope, a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force that pressed at least one region of the jaw into the access and blocked the access, rotation of the endoscope coupler with respect to the endoscope head-receiving region reduces the spring force that loads the jaw, as recited in claim 1.
	The closest relevant art is U.S. Patent No. 5,707,340 to Hipp et al. (hereinafter "Hipp"), which discloses an endoscope coupler for a camera (Col. 5, Lines 33-40- this device can be used for any appliance which can be connected to the endoscope, such as for example a video camera), comprising: 
	a proximal end of the endoscope coupler for disposition of the endoscope coupler on the camera (Fig. 12), with a camera securement region (Fig. 12; See Col. 5, lines 33-44) and with an endoscope head-receiving region for at least partial reception of an endoscope head when an endoscope is coupled with the camera (Fig. 12), 	
	wherein the endoscope head-receiving region is accessible across an access of the endoscope head from a direction of a distal end of the endoscope coupler (Fig. 12), and with an endoscope-fixing mechanism for the securement of the endoscope on the endoscope coupler (rocker levers 3), 	
	wherein the endoscope-fixing mechanism comprises at least one movably supported jaw loaded with a spring force such that at least one region of the jaw is pressed into the access and blocks the access (Col. 2, lines 36-59), 
	wherein at least a region of the jaw projecting into the access is formed such that a distal section of the region of the jaw tapers in the direction toward the distal end of the endoscope coupler (rocker lever 3) such that a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force (Col. 2, lines 36-59); 
	wherein the endoscope coupler comprises a detachment mechanism upon actuation of which the regions of the jaw projecting into the access are movable out of the access to release a coupled endoscope (Col. 5, lines 27-32), but Hipp does not teach the features as discussed above as recited in the independent claims.
	The second closest relevant art is U.S. Publication No. 2011/0317274 to Ohno et al. (hereinafter “Ohno”) which discloses an endoscope coupler for a camera (handle 6), comprising: 
	a proximal end of the endoscope coupler for disposition of the endoscope coupler on the camera (Fig. 2), with a camera securement region (section 18) and with an endoscope head-receiving region for at least partial reception of an endoscope head when an endoscope is coupled with the camera (receptacle 4), 	
	wherein the endoscope head-receiving region is accessible across an access of the endoscope head from a direction of a distal end of the endoscope coupler (2), and with an endoscope-fixing mechanism for the securement of the endoscope on the endoscope coupler (lever 32), 	
	wherein the endoscope-fixing mechanism comprises at least one movably supported jaw loaded with a spring force such that at least one region of the jaw is pressed into the access and blocks the access ([0034]; spring bracket 38), 
	wherein at least a region of the jaw projecting into the access (lever 32) such that a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force ([0034]); 
	wherein the endoscope coupler comprises a detachment mechanism upon actuation of which the regions of the jaw projecting into the access are movable out of the access to release a coupled endoscope ([0031]- [0034]), but Ohno does not teach the features as discussed above as recited in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795